FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Transaction by Persons Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 26 March 2013, the interest of the following individuals, who are all persons discharging managerial responsibilities, in AstraZeneca PLC ordinary shares, changed as detailed below. The change in interest relates to the vesting of awards made in March 2010 under the AstraZeneca Performance Share Plan, whereby, following the application of performance measures specified at the time of grant, the individuals listed, with the exception of Bahija Jallal, have now become beneficially entitled to 47% of the shares originally awarded. In accordance with the plan rules, any unvested part of the award has immediately and irrevocably lapsed. The award made to Bahija Jallal was subject to different performance conditions, the outcome of which resulted in a vesting percentage of 105%. In each case, sufficient vested shares were withheld to cover certain tax obligations arising on the vesting. The interests of Bahija Jallal and Mark Mallon are in the Company's American Depositary Shares (ADSs). One ADS equals one ordinary share. Name Shares awarded Shares vested Shares withheld Net shares received Market price on vesting Katarina Ageborg 0 3256.5p Ruud Dobber 3256.5p Paul Hudson 3256.5p Bahija Jallal Mark Mallon A C N Kemp Company Secretary 27 March 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:27March 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
